Citation Nr: 1826515	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-25 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The Veteran served on active duty from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.  

The Veteran testified before the undersigned Veterans Law Judge in March 2018.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, bilateral hearing loss is etiologically related to his period of active service.

2. Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.




CONCLUSION OF LAWS

1. The criteria for entitlement to service connection for bilateral hearing loss are met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2. The criteria for entitlement to service connection for tinnitus are met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board grants the benefits sought and, therefore, there is no need to further address the VCAA.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In general, service connection requires competent and credible evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service-connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.  

A.  Bilateral Hearing Loss

The Veteran contends his bilateral hearing loss is related to service.  The Board finds service connection is warranted.  

For VA purposes, impaired hearing is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  

First, the record reflects the Veteran has hearing loss that is disabling for VA purposes.  See March 2011 VA examination.  Accordingly, the Veteran satisfies the first element - a current disability.  

Second, the Veteran relates his bilateral hearing loss to service.  See March 2017 Hearing transcript.  He attributed his hearing loss to noise exposure during service; specifically, working in the boiler room underneath the guns.  He is competent to report his experience as he would have personally observed the noise.  The Board has no reason to doubt the credibility of his statements.  Accordingly, he satisfies the second element - in-service injury or occurrence.

Third, the Board finds the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  

In March 2011, a VA examiner found it was less likely than not that his hearing loss was related to service due to normal whisper tests in service.  The Board finds this opinion inadequate because it relied on the fact that the Veteran did not have hearing loss at his separation examination.  

In April 2016, a VA examiner found it was at least as likely as not that his bilateral hearing loss was related to service.  Although the Veteran's hearing was normal during service and he did not complain of hearing difficulties, the examiner noted that the Veteran's MOS was damage controlman, which was highly probable for hazardous noise exposure.  

The Board finds the April 2016 medical opinion, as a whole, highly probative, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Given the Veteran's credible testimony regarding his in-service noise exposure and the positive April 2016 opinion, the Board finds the evidence is in equipoise as to whether this hearing loss is related to service.  

As the evidence is at least in relative equipoise, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for degenerative disc disease has been established.  38 U.S.C. §5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Tinnitus

The Veteran stated that he had ringing in his ears for years.  See March 2017 Hearing transcript.  The Veteran has a current disability and his bilateral hearing loss is service-connected.  The Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his service-connected bilateral hearing loss.  At the March 2018 hearing, the Veteran clarified that he had periodic ringing in his ears.  In the March 2011 VA examination, the examiner indicated that the tinnitus is a symptom of the hearing loss; the Board finds that this evidence supports secondary service connection.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


